Exhibit 10.1

EXECUTION VERSION

PRIVILEGED AND CONFIDENTIAL

Morgan Stanley Senior Funding, Inc.

1585 Broadway

New York, New York 10036

June 2, 2014

Endurance Specialty Holdings Ltd.

Wellesley House

90 Pitts Bay Road

Pembroke, HM 08

Bermuda

Attention:  Michael J. McGuire, Chief Financial Officer

Ladies and Gentlemen:

Project Sail

$1,000,000,000 Facility

Commitment Letter

You (“you” or the “Borrower”) have advised Morgan Stanley Senior Funding, Inc.
(“MSSF”, and together with each assignee permitted by the terms of this
Commitment Letter that becomes a party to this Commitment Letter as an
additional “Commitment Party” pursuant to Section 2 hereof, collectively, the
“Commitment Parties”, “we” or “us”) that you intend to acquire all of the
ordinary shares (the “Acquisition”) of Aspen Insurance Holdings Limited (the
“Target”, and together with its subsidiaries, the “Target Business”). The
Acquisition will be effected through one of (a) a two-step transaction pursuant
to which the Borrower or a newly formed wholly-owned subsidiary of the Borrower
(“Merger Sub”) makes an exchange offer (the “Offer”) to acquire all of the
ordinary shares of the Target, par value 0.15144558 ¢ per share (together with
the associated preferred stock purchase rights) (the “Target Shares”) for a
combination of cash and equity interests in the Borrower as more fully described
in the Offer Documents (as defined in the Term Sheet (as defined below)),
followed as promptly as practicable after the consummation of the Offer by a
merger of the Target with the Borrower or Merger Sub, with the Borrower
surviving such merger or Merger Sub or Target surviving such merger as a wholly
owned subsidiary of the Borrower (the “Second-Step Merger”) or the acquisition
of all the Target Shares not acquired in the Offer pursuant to Section 102 or
103 of the Bermuda Companies Act 1981 (a “Compulsory Acquisition”) (the
Second-Step Merger or a Compulsory Acquisition, together with the Offer, the
“Two-Step Acquisition”), (b) a single-step merger (the “One-Step Merger”)
pursuant to an agreement and plan of merger (a “Merger Agreement”), pursuant to
which the Target will be merged with the Borrower or Merger Sub, with the
Borrower surviving such merger or Merger Sub or the Target



--------------------------------------------------------------------------------

surviving as a wholly owned subsidiary of the Borrower or (c) a court-sanctioned
scheme of arrangement under Bermuda law pursuant to which Borrower acquires all
of the Target Shares (the “Scheme”).1 References herein to (i) the “Merger”
shall mean the merger of the Target with the Borrower or Merger Sub, with the
Borrower surviving such merger or Merger Sub or Target surviving such merger as
a wholly owned subsidiary of the Borrower, whether pursuant to a Second-Step
Merger or a One-Step Merger, and (ii) the “Acquisition” shall include the
Acquisition whether consummated pursuant to a Two-Step Acquisition, a One-Step
Merger or the Scheme.

In that connection, you have advised us that the total amount required to effect
the Acquisition (excluding common shares of the Borrower issued as direct
consideration therefor) and to pay the fees and expenses incurred in connection
therewith shall be provided by a combination of (a) cash on the balance sheet,
(b) the issuance by the Borrower of a combination of equity securities,
equity-linked securities and unsecured debt securities (the foregoing,
collectively, the “Securities”), and/or (c) to the extent the Borrower does not
issue the Securities on or prior to the Closing Date (as defined below), the
borrowing by the Borrower of loans under a 364-day senior unsecured bridge term
loan facility (the “Facility”) in an aggregate principal amount not to exceed
$1,000,000,000. The Acquisition, the Facility and the transactions contemplated
by or related to the foregoing are collectively referred to as the
“Transactions”. No other financing will be required for the Transactions.

The date on which (i) in the case of a Two-Step Acquisition, shares are first
accepted for payment under the Offer, (ii) in the case of a One-Step Merger, the
Merger is consummated and (iii) in the case of a Scheme, the effective date of
the Scheme under Bermuda law is herein referred to as the “Closing Date”. The
date on which the Facility is funded is hereinafter referred to as the “Funding
Date”.

1. Commitment. MSSF is pleased to commit to provide 100% of the aggregate
principal amount of the Facility, subject to and on the terms and conditions set
forth in this letter and in the Summary of Terms and Conditions attached hereto
as Exhibit A (including the Annex attached thereto) and the Conditions Precedent
to Closing attached hereto as Exhibit B (collectively, the “Term Sheet” and
collectively with this letter, this “Commitment Letter”); provided that, the
amount of the Facility and the aggregate commitment of the Commitment Parties
hereunder for the Facility shall be automatically reduced at any time on or
after the date hereof as set forth in the section titled “Mandatory Prepayments”
in Exhibit A hereto. It is understood that MSSF shall act as sole lead arranger
and sole bookrunner (in such capacity, the “Arranger”) and sole administrative
agent for the Facility. You agree that, as a condition to the commitments,
agreements and undertakings set forth herein, no other agents, co-agents,
arrangers or bookrunners will be appointed, no other titles will be awarded and
no compensation will be paid in connection with the Facility, unless you and we
shall agree. It is further agreed MSSF will have “upper left” placement in all
documentation used in connection with the Facility and shall have all roles and
responsibilities customarily associated with such placement.

Our obligation to fund our commitment hereunder is subject solely to the
following:

(A) the negotiation, execution and delivery on or before the Commitment
Termination Date (as defined below) of definitive documentation for the Facility
consistent with the terms set forth in this Commitment Letter and otherwise
reasonably satisfactory to us and you (the “Credit

 

1 

For purposes of this Commitment Letter, “wholly-owned subsidiary” means
ownership of all of the ordinary shares or other common equity interests of the
subsidiary.

 

2



--------------------------------------------------------------------------------

Documentation”). The “Commitment Termination Date” shall be (i) December 31,
2014 if the Merger Agreement is not executed prior to December 31, 2014, or
(ii) if the Merger Agreement is executed on or prior to December 31, 2014, the
earliest to occur of (x) the termination date specified in the Merger Agreement,
(y) 6 months from the date of the execution of the Merger Agreement plus up to
an additional 3 months to obtain regulatory approvals to the extent deemed
advisable by the Borrower to effect the Transactions (and to the extent the
termination date under the Merger Agreement is similarly extended, if necessary)
and (z) 15 months from the date hereof; and

(B) the other conditions set forth or referred to in Exhibit B.

Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letter or any other letter agreement or undertaking concerning the
financing of the Acquisition, the only conditions to closing and funding of our
commitment hereunder on the Closing Date shall be those expressly set forth in
this Section 1 and in Exhibit B, and upon satisfaction (or waiver) of such
conditions, the initial funding of the Facility shall occur; it being understood
that there are no conditions (implied or otherwise) to the commitments
hereunder, including compliance with the terms of this Commitment Letter, the
Fee Letter and the Credit Documentation, other than those that are expressly
stated herein to be conditions to the initial funding of the Facility on the
Closing Date. Notwithstanding anything in this Commitment Letter, the Fee Letter
or the Credit Documentation or any other letter agreement or other undertaking
concerning the financing of the transactions contemplated herein to the
contrary, (a) neither the making nor the accuracy of any representations or
warranties relating to the Target Business (and their businesses) shall be a
condition to the availability of the Facility on the Closing Date (except to the
extent of any such representations and warranties that are included in the
Merger Agreement Representations (as defined below)), (b) if a Merger Agreement
is entered into, the only representations relating to the Target Business and
their businesses the accuracy of which shall be a condition to availability of
the Facility on the Closing Date shall be such of the representations made by or
on behalf of the Target Business in such Merger Agreement, if any, as are
material to the interests of the Lenders, but only to the extent you have (or
your applicable affiliate has) the right to terminate your (or its) obligations
under the Merger Agreement (or the right to not consummate the Acquisition) as a
result of a breach of such representations in the Merger Agreement (the “Merger
Agreement Representations”), (c) the only representations relating to the
Borrower and its subsidiaries and their respective businesses the accuracy of
which shall be a condition to availability of the Facility on the Closing Date
shall be the Specified Representations (as defined in Exhibit B hereto), and
(d) to the extent applicable, the terms of the Credit Documentation shall be in
a form such that they do not impair availability of the Facility on the Closing
Date if the conditions expressly set forth in this Commitment Letter are
satisfied.

Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letter or any other letter agreement or undertaking concerning the
financing of the Acquisition, from and after the date of the execution and
delivery of the Credit Documentation, the only consent that will be required to
waive the conditions precedent to the initial funding of the Facility on the
Closing Date is the consent of the Lenders holding a majority of the Commitments
outstanding at such time.

Without limiting the conditions precedent expressly provided herein to funding
the consummation of the Acquisition with the proceeds of the Facility, the
Arranger will cooperate with you as reasonably requested in coordinating the
timing and procedures for the funding of the Facility in a manner consistent
with this Commitment Letter.

2. Syndication. The Arranger reserves the right, prior to or after execution of
the Credit Documentation, in consultation with you, to syndicate all or a part
of our commitment to the Facility to one or more Lenders (as defined in the Term
Sheet), which syndication shall be managed by the Arranger in consultation with
the Borrower; provided that we agree that, prior to the funding of the Facility,
we will not sell, assign, participate or otherwise transfer or dispose of our
commitment to the Facility to the extent

 

3



--------------------------------------------------------------------------------

that, after giving effect to such sale, assignment, participation, transfer or
disposition, we (and our affiliates subject to Section 9 hereof) and two other
Lenders that are set forth on a list that you and we have agreed to in writing
on or prior to the date hereof would hold less than 50.1% of the aggregate
commitments in respect of the Facility. Notwithstanding anything to the contrary
herein, until the earlier of a Successful Syndication (as defined in the Fee
Letter referred to below) and the date that is 30 days after the date hereof,
potential Lenders shall be limited to persons (i) that are lenders under the
Existing Credit Agreement (as defined in the Term Sheet) as of the date hereof
and (ii) that you and we have agreed to in writing on or prior to the date
hereof (each of the persons described in clauses (i) and (ii), a “Permitted
Assignee”). From the date that is 31 days after the date hereof to and including
the Funding Date, the Arranger may syndicate the facility to Permitted Assignees
and, with your consent (which consent may or may not be provided in your sole
discretion), to other potential Lenders. After the Funding Date, the Arranger
may syndicate the Facility to Permitted Assignees and, with your consent (not to
be unreasonably withheld) and subject to the “Assignment” provisions of the Term
Sheet, other potential Lenders. The commitment of MSSF hereunder with respect to
the Facility shall be reduced dollar-for-dollar as and when commitments for the
Facility are received from Lenders to the extent that each such Lender becomes
(i) party to this Commitment Letter as an additional “Commitment Party” pursuant
to a joinder agreement or other documentation, in each case reasonably
satisfactory to the Arranger and you or (ii) party to the applicable Credit
Documentation as a “Lender” thereunder subject to the terms of this Section 2.
The Arranger intends to commence syndication efforts as soon as is practicable
after the execution of this Commitment Letter by the parties hereto after the
Offer has been publicly announced by you, and you agree to use your commercially
reasonable efforts to actively assist the Arranger in completing a syndication
reasonably satisfactory to the Arranger and you as soon thereafter as
practicable. Subject to the provisions set forth above in this Section 2, such
assistance shall include, without limitation, (a) your using commercially
reasonable efforts to ensure that the Arranger’s syndication efforts benefit
from your existing lending and investment banking relationships, (b) direct
contact between appropriate senior management and advisors of the Borrower, on
the one hand, and the proposed Lenders, on the other hand at reasonable times
and intervals to be mutually agreed, (c) your assistance in the preparation of a
Confidential Information Memorandum and other customary marketing materials
(other than materials the disclosure of which would violate a confidentiality
agreement or waive attorney-client privilege) to be used in connection with the
syndication of the Facility and (d) the hosting, with the Arranger, of a
reasonable number of meetings or conference calls with prospective Lenders, at
times, intervals and locations to be mutually agreed upon, as deemed reasonably
necessary by the Arranger. Until the earlier of the achievement of a Successful
Syndication and the date that is 60 days after the Funding Date (such earlier
date, the “Syndication Date”), you agree, unless consented to by MSSF, that
there shall be no competing offering, placement or arrangement of any commercial
bank or other credit facilities by or on behalf of the Borrower or any of its
subsidiaries that could reasonably be expected to impair the primary syndication
of the Facility in any material respect, other than Excluded Debt (as defined in
the Term Sheet) (provided that you will reasonably coordinate with us in
connection with any refinancing or replacement of the Existing Credit Agreement
(as defined in the Term Sheet), including by copying us on all material
documents and communications and consulting with us as to timing, selection of
lenders, awarding of titles and timing and content of material communications to
the lenders as a group). Subject to the applicable provisions above, the
Arranger will manage all aspects of the syndication in active consultation with
you, including, without limitation, decisions as to the selection of
institutions to be approached and when they will be approached, when their
commitments will be accepted, which institutions will participate (subject to
your consent rights as set forth above) and the allocations of the commitments
among the Lenders and the amount and distribution of fees among the Lenders. In
acting as the Arranger, MSSF will have no responsibility other than to arrange
the syndication as set forth herein and shall in no event be subject to any
fiduciary or other implied duties. To assist the Arranger in its syndication
efforts, you agree promptly to prepare and provide to us all information
(including, without limitation, using commercially reasonable efforts to provide
any consultants’ reports commissioned by you and access to such consultants)
with respect to the Borrower and its subsidiaries and the Transactions,
including, without limitation, all financial information and

 

4



--------------------------------------------------------------------------------

projections, as the Arranger may reasonably request in connection with the
arrangement and syndication of the Facility (it being understood that the
projections previously furnished by you to us have satisfied this request), but
excluding any such information the disclosure of which would result in the loss
of attorney-client privilege or violate a third-party confidentiality obligation
binding upon the Borrower or its subsidiaries; provided that in the event that
you do not provide information in reliance on this sentence, you shall provide
notice to the Arranger that such information is being withheld and you shall use
your commercially reasonable efforts to obtain a waiver of such confidentiality
obligation and/or communicate, to the extent feasible, the applicable
information in a way that would not violate the applicable obligation or risk
waiver of such privilege. Without limiting your obligations to assist with
syndication efforts as set forth above, the Commitment Parties agree that none
of the commencement of the syndication by the Arranger, the completion of
syndication (including a Successful Syndication (as defined in the Fee Letter))
or the delivery of the information and documents referred to in the last
paragraph of this Section 2 is a condition to the initial funding under the
Facility. You further agree that, if you and Target (or your or its respective
subsidiaries) enter into a Merger Agreement prior to or in lieu of the
consummation of an Offer (a “Negotiated Transaction”), you will thereafter use
your commercially reasonable efforts to cause the Target, its senior management,
representatives and advisors to assist in the foregoing matters.

You agree that the Arranger may make available any Information (as defined
below) and projections (collectively, the “Company Materials”) to potential
Lenders by posting the Company Materials on IntraLinks, the Internet or another
similar electronic system (the “Platform”). You further agree to assist, at the
reasonable request of the Arranger, in the preparation of a version of a
confidential information memorandum and other marketing materials and
presentations to be used in connection with the syndication of the Facility,
consisting exclusively of information or documentation that is either
(a) publicly available (or contained in the prospectus or other offering
memorandum for any securities to be issued by the Borrower in connection with
the Transactions) or (b) not material with respect to the Borrower, the Target,
or their respective subsidiaries or any of their respective securities for
purposes of foreign, United States federal and state securities laws (all such
information and documentation being “Public Lender Information”). Any
information and documentation that is not Public Lender Information is referred
to herein as “Private Lender Information.” You further agree, at our request, to
identify any document to be disseminated by the Arranger to any Lender or
potential Lender in connection with the syndication of the Facility as either
(i) containing Private Lender Information or (ii) containing solely Public
Lender Information (provided that the Borrower has been afforded an opportunity
to comply with the applicable United States Securities and Exchange Commission
(“SEC”) disclosure obligations). You acknowledge and agree that the following
documents will contain solely Public Lender Information (except to the extent
you notify us to the contrary and provided that you shall have been given a
reasonable opportunity to review such documents and comply with applicable SEC
disclosure obligations): (i) drafts and final Credit Documentation;
(ii) administrative materials prepared by the Arranger for potential Lenders
(e.g., a lender meeting invitation, allocations and/or funding and closing
memoranda); and (iii) notification of changes in the terms of the Facility.

3. Information. You hereby represent and warrant (with respect to information
relating to the Target Business, to the best of your knowledge) that (a) all
written information (other than projections and other forward looking
information (the “Projections”) and information of a general economic or
industry-specific nature) (the “Information”) that has been or will be made
available to us or any of our affiliates or any Lender or potential Lender by
you, the Target Business, or any of your or its representatives in connection
with the Transactions is or will be, when taken as a whole and when furnished,
complete and correct in all material respects and does not or will not, when
taken as a whole and when furnished, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made (giving effect to all supplements thereto from
time to time) and (b) the Projections that have been or will be made available
to us or any of our affiliates or

 

5



--------------------------------------------------------------------------------

any Lender or potential Lender by you or any of your representatives in
connection with the Transactions have been or will be prepared in good faith
based upon assumptions believed by you to be reasonable at the time furnished
(it being understood that such Projections are subject to significant
uncertainties and contingencies, any of which are beyond your control, and that
no assurance can be given that any particular Projection will be realized and
that actual results may differ and such differences may be material). You agree
to supplement the Information and Projections from time to time until the later
of (x) the Funding Date and (y) the Syndication Date so that the representations
and warranties in the immediately preceding sentence remain correct. You
acknowledge that we will be entitled to use and rely on the Information and
Projections without independent verification thereof.

We reserve the right to employ the services of one or more of our affiliates in
providing services contemplated by this Commitment Letter and to allocate, in
whole or in part, to such affiliates certain fees payable to us in such manner
as we and our affiliates may agree. You acknowledge that we may share with any
of our affiliates, and such affiliates may share with us, any information
related to the Transactions, you and your subsidiaries or the Target Business or
any of the matters contemplated hereby in connection with the Transactions.

4. Fees. As consideration for our commitment hereunder and the Arranger’s
agreement to perform the services described herein, you agree to pay the
non-refundable fees (when due and payable) set forth in the Term Sheet and in
the Fee Letter delivered herewith from MSSF to you relating to the Facility and
dated the date hereof (the “Fee Letter”).

5. Indemnity and Expenses; Other Activities. You agree (a) to indemnify and hold
harmless each Commitment Party and its affiliates and each officer, director,
employee, advisor and agent of each Commitment Party or its affiliates (each, an
“indemnified person”) from and against any and all losses, claims, damages and
liabilities to which any such indemnified person may become subject arising out
of or in connection with this Commitment Letter, the Fee Letter, the Facility,
the use of the proceeds thereof, the Transactions or any related transaction or
any claim, litigation, investigation or proceeding relating to any of the
foregoing, regardless of whether any indemnified person is a party thereto and
regardless of whether brought by a third party or by the Borrower or any of its
affiliates (any of the foregoing, a “Proceeding”), and to reimburse each
indemnified person within 30 days of written demand for any reasonable and
documented out-of-pocket expenses incurred in connection with investigating or
defending any such Proceeding, including, the reasonable fees and expenses of
one outside counsel to all such indemnified persons taken as a whole, if
reasonably required one local counsel to all such indemnified parties as
necessary in each appropriate jurisdiction and, solely in the case of a conflict
of interest, one additional counsel to the affected indemnified persons taken as
a whole, in each applicable jurisdiction, provided that the foregoing indemnity
will not, as to any indemnified person, apply to losses, claims, damages,
liabilities or related expenses (A) to the extent and for so long as they have
been found by a final judgment of the highest court of competent jurisdiction to
have considered such matter to arise from (i) the willful misconduct, bad faith
or gross negligence of such indemnified person or its affiliates or (ii) the
material breach of this Commitment Letter or the Credit Documentation by such
indemnified person or its affiliates or (B) to the extent they arise from any
dispute solely among indemnified persons and not arising out of any act or
omission of the Borrower, the Target Business or any of your or its affiliates
(other than any such Proceeding against a Commitment Party in its capacity as an
Arranger, Administrative Agent or other similar role) and (b) to reimburse each
Commitment Party within 30 days (or, in the case of reimbursement on the Funding
Date pursuant to paragraph 7 of Exhibit B, three business days) following
written demand (together with back-up documentation supporting each
reimbursement request) for all reasonable out-of-pocket expenses (including,
without limitation, reasonable and documented fees, charges and disbursements of
one outside counsel to all of the Commitment Parties, taken as a whole, if
reasonably required one local counsel as necessary in each appropriate
jurisdiction and, solely in the case of a conflict of interest, one additional
counsel to the affected persons taken as a whole in each applicable
jurisdiction) incurred in connection with the Facility

 

6



--------------------------------------------------------------------------------

and any related documentation (including, without limitation, this Commitment
Letter, the Fee Letter and the Credit Documentation) or the administration,
amendment, modification or waiver thereof. No indemnified person shall be liable
for any damages arising from the use by unintended recipients of Information or
other materials obtained through electronic, telecommunications or other
information transmission systems except to the extent and for so long as found
by a final judgment of the highest court of competent jurisdiction to have
considered such matter to arise from the willful misconduct, bad faith or gross
negligence of such person. None of you, your subsidiaries, Target or its
subsidiaries or any indemnified person shall be liable for any special,
indirect, consequential or punitive damages in connection with the Commitment
Letter, the Fee Letter, the Facility, the use of the proceeds thereof, the
Transactions or any related transaction; provided that this sentence shall not
limit your indemnification obligations, if any, pursuant to this paragraph to
the extent such special, indirect, consequential or punitive damages are
included in any third party claim.

You will not, without the prior written consent, not to be unreasonably
conditioned, withheld or delayed, of the indemnified person, settle, compromise,
consent to the entry of any judgment in or otherwise seek to terminate any
Proceeding in respect of which indemnification may be sought hereunder (whether
or not any indemnified person is a party thereto) unless such settlement,
compromise, consent or termination (i) includes an unconditional release of each
indemnified person from all liability arising out of such Proceeding and
(ii) does not include a statement as to, or an admission of, fault, culpability,
or a failure to act by or on behalf of such indemnified person.

You acknowledge that each Commitment Party and its affiliates (the term
“Commitment Party” as used below in this paragraph being understood to include
such affiliates) may be providing debt financing, equity capital or other
services (including, without limitation, financial advisory services) to other
companies in respect of which you may have conflicting interests or a commercial
or competitive relationship with and otherwise (except as otherwise agreed in
writing by you and us (or our respective affiliates) in connection with the
Transactions). In particular, you acknowledge that Morgan Stanley & Co. LLC
(“MS&Co.”) is acting as a buy-side financial advisor to you in connection with
the Transactions. You agree not to assert or allege any claim based on actual or
potential conflict of interest arising or resulting from, on the one hand, the
engagement of MS&Co. in such capacity and our obligations hereunder, on the
other hand. No Commitment Party will use confidential information obtained from
you by virtue of the transactions contemplated hereby or other relationships
with you in connection with the performance by the Commitment Parties of
services for other companies, and no Commitment Party will furnish any such
information to other companies or their advisors. You also acknowledge that no
Commitment Party has any obligation to use in connection with the transactions
contemplated hereby, or to furnish to you, confidential information obtained
from other companies. You acknowledge that each Commitment Party is acting
hereunder pursuant to a contractual relationship on an arm’s length basis, and
the parties hereto do not intend that any Commitment Party in its capacity as
such or its affiliates act or be responsible as a fiduciary to the Borrower, its
management, shareholders, creditors or any other person in each case in
connection with the financing transactions contemplated hereby. The Borrower
hereby expressly disclaims any fiduciary relationship and agrees that it is
responsible for making its own independent judgments with respect to the
financing transactions contemplated hereby. The Borrower also acknowledges that
no Commitment Party has advised and none is advising the Borrower as to any
legal, accounting, regulatory or tax matters, and that the Borrower is
consulting its own advisors concerning such matters to the extent it deems
appropriate.

6. Governing Law, etc. This Commitment Letter shall be governed by, and
construed in accordance with, the laws of the State of New York; provided,
however, that the interpretation of the definition of “Combined Material Adverse
Effect”, for purposes of this Commitment Letter, shall be governed by, and
construed in accordance with, the laws of the State of Delaware; provided
further, however, that, if a Merger Agreement is entered into and pursuant to
such Merger Agreement the laws of a jurisdiction other than the State of
Delaware would govern the interpretation of any definition therein of

 

7



--------------------------------------------------------------------------------

“Material Adverse Effect” or of any similar term, then the law of such
jurisdiction shall govern the interpretation of the definitions of “Combined
Material Adverse Effect” and “Merger Agreement Representations” for purposes of
this Commitment Letter to the extent satisfactory to the Arranger at or prior to
the time such Merger Agreement is executed (it being understood that the laws of
Bermuda and the laws of the State of New York are satisfactory to the Arranger).
The parties hereto hereby waive any right they may have to a trial by jury with
respect to any claim, action, suit or proceeding arising out of or contemplated
by this Commitment Letter. The parties hereto submit to the exclusive
jurisdiction of the federal and New York State courts located in the County of
New York in connection with any dispute related to, contemplated by, or arising
out of this Commitment Letter and agree that any service of process, summons,
notice or document by registered mail addressed to such party shall be effective
service of process for any suit, action or proceeding relating to any such
dispute. The parties hereto irrevocably and unconditionally waive any objection
to the laying of venue of any such suit, action or proceeding brought in any
such court and agree that any final judgment in any such suit, action or
proceeding brought in any such court shall be conclusive and may be enforced in
other jurisdictions by suit upon the judgment or in any other manner provided by
law. If, for the purposes of obtaining a final, nonappealable judgment of a
court of competent jurisdiction it is necessary to convert a sum due hereunder
or under the Fee Letter in dollars into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures, the party entitled to such payment could purchase (and remit in the
City of New York) dollars with such other currency on the business day preceding
that on which such final, nonappealable judgment of a court of competent
jurisdiction is given. Your obligation in respect of any sum due hereunder or
under the Fee Letter shall, notwithstanding any judgment in a currency other
than dollars, be discharged only to the extent that on the business day
following its receipt of any sum adjudged to be so due in such other currency,
the party entitled to such payment may, in accordance with normal banking
procedures, purchase (and remit in the City of New York) dollars with such other
currency; if the dollars so purchased and remitted are less than the sum
originally due to the party entitled to such payment in dollars, you agree, as a
separate obligation and notwithstanding any such judgment, to indemnify the
relevant payee against such loss, and if the dollars so purchased exceed the sum
originally due in dollars, such excess shall be remitted to you.

7. PATRIOT Act. We hereby notify you that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (October 26, 2001), as amended)
(the “PATRIOT Act”), the Commitment Parties and the other Lenders may be
required to obtain, verify and record information that identifies you, which
information includes your name and address, and other information that will
allow the Commitment Parties and the other Lenders to identify you in accordance
with the PATRIOT Act. This notice is given in accordance with the requirements
of the PATRIOT Act and is effective for each Commitment Party and the other
Lenders.

8. Confidentiality. This Commitment Letter is delivered to you on the
understanding that neither this Commitment Letter nor the Fee Letter nor any of
their terms or substance shall be disclosed, directly or indirectly, to any
other person except (a) to your officers, directors, employees, shareholders,
partners, members, accountants, attorneys, agents and advisors who are directly
involved in the consideration of this matter on a confidential and need-to-know
basis, (b) as may be compelled in a judicial or administrative proceeding or as
otherwise required by law or requested by a governmental authority (in which
case you agree to the extent permitted under applicable law to inform us
promptly thereof), (c) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Commitment Letter, the Fee
Letter or other agreement contemplated thereby or enforcement hereof or thereof,
(d) this Commitment Letter (but not the Fee Letter) may be disclosed to the
Target and its officers, directors, employees, accountants, attorneys, agents
and advisors who are directly involved in the consideration of this matter on a
confidential and need-to-know basis, or (e) after your acceptance of this
Commitment Letter and the Fee Letter, you may disclose this Commitment Letter
(but not the Fee Letter) in filings with the SEC and other applicable regulatory
authorities and stock

 

8



--------------------------------------------------------------------------------

exchanges, as required by law, including in any registration statement, proxy
statement or other public filing related to the Transactions and (y) with
respect to the Term Sheet only, on a confidential basis to any rating agency in
connection with the Transactions and, in consultation with the Arranger, to bona
fide prospective Lenders, and (ii) the aggregate amount of fees contained in the
Fee Letter, in active consultation with the Arranger, in any marketing materials
or offering memorandum as part of projections, pro forma calculations or a
generic disclosure of sources and uses to the extent customary and required and
(f) if we consent in writing to such proposed disclosure.

Each Commitment Party will treat as confidential all information provided to it
by or on behalf of the Borrower hereunder; provided that nothing herein shall
prevent such person from disclosing any such information (i) to any Lenders or
participants or prospective Lenders or participants and any direct or indirect
contractual counterparties to any swap or derivative transaction relating to the
Borrower or its obligations under the Facility (collectively, “Specified
Counterparties”), (ii) to its officers, directors, employees, shareholders,
partners, members, accountants, attorneys, agents, advisors and to actual or
prospective assignees and participants on a confidential basis, (iii) as may be
compelled in judicial or administrative proceeding or as otherwise required by
law or requested by a governmental authority (in which case such person agrees
to the extent permitted under applicable law to inform you promptly thereof),
(iv) to any rating agency in connection with the Transactions on a confidential
basis, (v) as requested by any state, federal or foreign authority or examiner
regulating banks or banking (in which case we shall, except with respect to any
audit or examination conducted by bank accountants or any governmental bank
regulatory authority exercising examination or regulatory authority, to the
extent permitted under applicable law, inform you promptly thereof), (vi) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Commitment Letter, the Fee Letter, or the
transaction contemplated thereby or enforcement hereof and thereof, (vii) to any
of its affiliates on a confidential and need to know basis and (viii) to the
extent such confidential information becomes publicly available (x) other than
as a result of a breach of this provision or (y) to it from a source, other than
the Borrower, which it has no reason to believe has any confidentiality or
fiduciary obligation to the Borrower with respect to such information; provided,
that the disclosure of any such information to any Lenders or prospective
Lenders or participants or prospective participants or Specified Counterparties
referred to above shall be made subject to the acknowledgment and acceptance by
such Lender or prospective Lender or participant or prospective participant or
Specified Counterparty that such information is being disseminated on a
confidential basis in accordance with the standard syndication process of the
Arranger or customary market standards for dissemination of such types of
information; provided, further, that the foregoing obligations of the Commitment
Parties shall remain in effect until the earlier of (i) two years from the date
hereof, and (ii) the execution and delivery of the Credit Documentation by the
parties thereto, at which time any confidentiality undertaking in the Credit
Documentation shall supersede the provisions in this paragraph.

9. Miscellaneous. This Commitment Letter shall not be assignable by you or,
except as contemplated by Section 2 above, us without our or your, as
applicable, prior written consent (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto and is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto and the indemnified
persons; provided that, we may assign our commitments and agreements hereunder
in whole or in part, to any of our respective affiliates; provided, further,
that except with respect to assignments to Morgan Stanley Bank, N.A., or
assignments made in compliance with Section 2 above, MSSF will not be released
from any of its obligations hereunder in connection with an assignment of its
obligations to its affiliates. This Commitment Letter may not be amended or
waived except by an instrument in writing signed by you and us. This Commitment
Letter may be executed in any number of counterparts, each of which shall be an
original, and all of which, when taken together, shall constitute one agreement.
Delivery of an executed signature page of this Commitment Letter by electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof. This Commitment Letter and the Fee Letter are the only agreements that
have been

 

9



--------------------------------------------------------------------------------

entered into among us with respect to the Facility and set forth the entire
understanding of the parties with respect thereto. No individual has been
authorized by any Commitment Party or its affiliates to make any oral or written
statements that are inconsistent with this Commitment Letter or the Fee Letter.

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Credit Documentation by
the parties hereto in a manner consistent with this Commitment Letter, it being
acknowledged and agreed that the commitments provided hereunder are subject to
conditions precedent as provided herein.

The compensation, reimbursement, indemnification, confidentiality, syndication,
information and clear market provisions contained herein and in the Fee Letter
shall remain in full force and effect regardless of whether Credit Documentation
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or our commitments hereunder; provided, that your obligations
hereunder, other than with respect to the compensation, reimbursement,
indemnification, confidentiality, syndication, information and clear market
provisions, shall automatically terminate and be superseded by the provisions of
the Credit Documentation upon the effectiveness thereof; provided, further,
that, in the case of the syndication, information, and clear market provisions,
such provisions shall terminate upon the later of the Funding Date and the
Syndication Date. You may terminate our commitments to the Facility hereunder at
any time subject to the provisions of the immediately preceding sentence.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and the Fee Letter by returning to us executed
counterparts hereof and of the Fee Letter prior to 11:59 p.m. (New York City
time), June 2, 2014. If the Commitment Letter and Fee Letter have not been
executed and returned as described in the preceding sentence by such earlier
time, then the Commitment Parties’ offer hereunder shall terminate at such
earlier time. After your execution and delivery to us of this Commitment Letter
and the Fee Letter, our outstanding commitments with respect to the Facility in
this Commitment Letter shall automatically terminate (if not terminated earlier
by you) upon the earliest to occur of (i) the execution and delivery of the
Credit Documentation for the Facility by all parties thereto, (ii) the
Commitment Termination Date, if the applicable Credit Documentation shall not
have been executed and delivered by all parties thereto by such date,
(iii) abandonment or withdrawal of the Offer by you or lapse of the Offer (other
than in connection with the execution of the Merger Agreement or the
effectiveness of the Scheme), in each case when publicly disclosed by you
(A) pursuant to a public filing with the SEC or (B) in an official press release
issued by you; and (iv) termination by you of your obligations under the Merger
Agreement to consummate the Merger when publicly disclosed by you (A) pursuant
to a public filing with the SEC or (B) in an official press release issued by
you.

 

10



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, MORGAN STANLEY SENIOR FUNDING, INC. By:  

/s/ Anish Shah

  Name:   Anish Shah   Title:   Authorized Signatory

 

Accepted and agreed to as of the date first written above by: ENDURANCE
SPECIALTY HOLDINGS LTD. By:  

/s/ John V. Del Col

  Name:   John V. Del Col   Title:   General Counsel

 

11



--------------------------------------------------------------------------------

Exhibit A

PROJECT SAIL

364-DAY SENIOR UNSECURED BRIDGE TERM LOAN FACILITY

Summary of Terms and Conditions

June 2, 2014

Capitalized terms not otherwise defined herein shall have the same meaning as
specified with respect thereto in the Commitment Letter to which this Exhibit A
is attached.

 

I.    PARTIES       Borrowers:    Easter Specialty Holdings Ltd., a Bermuda
exempted company (the “Borrower”).    Sole Lead Arranger and Sole Bookrunner:   

 

Morgan Stanley Senior Funding, Inc. (“MSSF”) will act as sole lead arranger and
sole bookrunner for the Facility (in such capacities, the “Arranger”).

   Administrative Agent:    MSSF will act as the sole and exclusive
administrative agent for the Facility (in such capacity, the “Administrative
Agent”).    Lenders:    A syndicate of banks, financial institutions and other
entities, including MSSF and/or any of its affiliates, arranged by the Arranger
in accordance with the terms of the Commitment Letter to which this Exhibit A is
attached (collectively, the “Lenders”). II.    THE FACILITY       Type and
Amount of Facility:    364-day senior unsecured bridge term loan facility in the
amount of $1,000,000,000 (the “Facility”).    Availability:    The loans (the
“Loans”) shall be made in a single drawing on the Closing Date subject to
satisfaction or waiver of the express conditions precedent set forth in the
Commitment Letter and Exhibit B attached thereto and any undrawn commitments
under the Facility shall automatically be terminated on the Funding Date.   
Maturity:    The Loans shall mature and be payable in full on the date that is
364 days after the Funding Date.    Purpose:    The proceeds of the Loans shall
be used on the Closing Date (directly or indirectly through a payment agent on
behalf of the shareholders of the Target) to finance the Transactions and fees
and expenses in connection therewith.



--------------------------------------------------------------------------------

III.    CERTAIN PAYMENT PROVISIONS    Fees and Interest Rates:    As set forth
on Annex I to this Exhibit A.    Optional Prepayments:    The Loans may be
prepaid by the Borrower without premium or penalty (other than the payment of
customary LIBO Rate breakage amounts) in minimum amounts and upon notice to be
agreed upon. Loans prepaid may not be reborrowed.    Mandatory Prepayments:   
The following amounts shall be applied to prepay the Loans (and, prior to the
Funding Date, the commitments under the Facility, pursuant to the Commitment
Letter and Credit Documentation, shall be automatically and permanently reduced
by such amounts):       (a)    100% of the net cash proceeds of any sale or
issuance of debt securities or incurrence of other debt (other than Excluded
Debt (as defined below)) and equity securities or equity-linked securities
(other than issuances pursuant to employee stock plans and other than Excluded
Equity), in each case on or after the date of the Commitment Letter by the
Borrower or any of its subsidiaries;       (b)    100% of the net cash proceeds
(for any single transaction or series of related transactions which are above
$50,000,000 and to the extent not reinvested or committed to be reinvested
within six months following receipt) of any sale or other disposition (including
as a result of casualty or condemnation) in each case on or after the date of
the Commitment Letter by the Borrower or any of its subsidiaries of any assets,
except for the sale of investments in the ordinary course of business, and
subject to other exceptions to be agreed; and       (c)    100% of the net cash
proceeds of any sale or other disposition following the Funding Date of the
equity securities or equity linked securities of the Target owned directly or
indirectly by the Borrower that are acquired by the Borrower in the Offer other
than Unrestricted Margin Stock (as defined below).       For the purpose hereof,
(i) “Excluded Debt” means (A) intercompany debt among the Borrower and/or its
subsidiaries, (B) existing ordinary course foreign credit lines (including the
non-US dollar collateralized letter of credit facility with ANZ Bank) and a new
approximately $50,000,000 Canadian dollar collateralized letter of credit
facility, (C) credit extensions under the Existing Credit Agreement up to the
existing commitments thereunder as of the date hereof and any refinancing or
replacement of the Existing Credit Agreement up to the amount of such
commitments, (D) any securities issued to refinance or replace the 6.15% Senior
Notes, due 2015, in an aggregate principal amount of $200,000,000, issued
pursuant to that certain

 

- 2 -



--------------------------------------------------------------------------------

      Second Supplemental Indenture, dated as of October 17, 2005 between
Endurance Specialty Holdings Ltd., as Issuer, and The Bank of New York, as
Trustee, (E) any debt incurred to refinance or replace any indebtedness of the
Target Business assumed in connection with the Acquisition (but only to the
extent the Transactions would trigger a change of control prepayment event
pursuant to, or would cause a default under, the terms of such indebtedness as
in effect on the date hereof), (F) other debt in an aggregate principal amount
up to $50,000,000, and (G) any Excluded Equity; and (ii) “Excluded Equity” means
all equity or equity-linked securities, including mandatorily exchangeable or
convertible securities (A) issued at a time when the consolidated tangible net
worth of the Borrower without giving effect to the Acquisition is less than, or
projected to be less than, $2,825,000,000, to the extent such consolidated
tangible net worth, after giving pro forma effect to such issuance, does not
exceed $2,825,000,000; provided that the gross proceeds of any such issuance
does not exceed $250,000,000, (B) issued and privately placed with the
Borrower’s Chief Executive Officer and yielding gross proceeds of up to
$25,000,000 or (C) issued to fund any increase in the cash portion of the
aggregate consideration payable in connection with the Acquisition; provided
that the gross proceeds of any such issuance does not exceed $75,000,000.      
Amounts prepaid pursuant to any mandatory prepayment of the Loans may not be
reborrowed.       The commitments under the Facility, pursuant to the Commitment
Letter and the Credit Documentation, shall terminate on the earliest to occur of
(i) the Commitment Termination Date, (ii) abandonment or withdrawal of the Offer
by the Borrower or lapse of the Offer (other than in connection with the
execution of the Merger Agreement or the effectiveness of the Scheme), in each
case when publicly disclosed by the Borrower (A) pursuant to a public filing
with the SEC or (B) in an official press release issued by the Borrower and
(iii) termination by the Borrower of the Borrower’s obligations under the Merger
Agreement when publicly disclosed by the Borrower (A) pursuant to a public
filing with the SEC or (B) in an official press release issued by the Borrower.
IV.    CERTAIN CONDITIONS          Conditions to Availability of Loans:      
The Facility shall be available in a single drawing on the Closing Date subject
to satisfaction (or waiver) of the express conditions precedent set forth in the
Commitment Letter and Exhibit B attached thereto.

 

- 3 -



--------------------------------------------------------------------------------

V.   CERTAIN DOCUMENTATION MATTERS      The Credit Documentation shall be based
on and substantially similar to the Credit Agreement dated as of April 19, 2012
among the Borrower, certain of its subsidiaries named therein, JPMorgan Chase
Bank, N.A. as administrative agent, and the other agents and lenders party
thereto (the “Existing Credit Agreement”) (except as otherwise provided in this
Term Sheet and subject to modifications to reflect the unsecured nature of the
Facility, the Transactions, the size, proposed operational requirements of the
Borrower and its subsidiaries (after giving effect to the Transactions) and such
other modifications as shall have been agreed with the Arranger) and shall
contain only the representations, warranties, covenants and events of default
set forth below (collectively, the “Documentation Principles”). Notwithstanding
anything set forth herein to the contrary, for so long as any securities of the
Target constitute “margin stock” within the meaning of Regulation U, the
restrictions on liens and certain other covenants and agreements set forth in
the Credit Documentation shall not apply to such securities to the extent the
value of such securities, together with the value of all other margin stock held
by the Borrower and its subsidiaries, exceeds 25% of the total value of all
assets subject to such covenants and agreements (such margin stock the value of
which exceeds 25% of the total value of all such assets being referred to herein
as “Unrestricted Margin Stock”).   Representations and      Warranties:   
Corporate status; corporate power and authority; no contravention of laws,
agreements or organizational documents; litigation and contingent liabilities;
use of proceeds, margin regulations; approvals; inapplicability of Investment
Company Act, true and complete disclosure; financial condition, financial
statements; tax returns and payments; compliance with ERISA; subsidiaries;
capitalization; indebtedness; compliance with statutes, regulations, rules and
orders of governmental bodies; insurance licenses; USA Patriot Act, FCPA, OFAC;
and solvency as to the Borrower, subject for the avoidance of doubt, in the case
of each of the foregoing representations and warranties, to exceptions,
qualifications and materiality consistent with the Documentation Principles. The
foregoing representations and warranties shall apply to the Borrower and its
subsidiaries prior to giving effect to the Acquisition. In the event of a
Negotiated Transaction, the Borrower shall in addition make the Merger Agreement
Representations in the Merger Agreement as may be modified in accordance with
the terms of Exhibit B (and no other representations with respect to the Target
Business) with respect to the Target Business.   Affirmative Covenants:   
Information covenants, including annual financial statements, quarterly
financial statements, officer’s certificates, notice of default or litigation,
other statements and reports, SEC filings, insurance reports and filings, and
other information; books, records and inspections; insurance; payment of taxes;

 

- 4 -



--------------------------------------------------------------------------------

     maintenance of existence; compliance with statutes, regulations, rules and
orders of governmental bodies; ERISA; maintenance of property; maintenance of
licenses and permits; claims paying ratings; end of fiscal years, fiscal
quarters; further assurances; information as to the Acquisition; and
consummation of Second-Step Merger or compulsory acquisition, if any, subject
for the avoidance of doubt, in the case of each of the foregoing covenants, to
exceptions, qualifications and materiality consistent with the Documentation
Principles.   Financial Covenants:    (1) Minimum consolidated tangible net
worth of not less than $1,800,000,000 at any time.      (2) Maximum leverage
ratio of not greater than 0.35:1.00, increasing to 0.40:1.00 to the extent a
corresponding change is made to the Existing Credit Agreement.   Negative
Covenants:    Limitations on: changes in business; consolidations,
amalgamations, mergers, sales of assets and acquisitions; liens; indebtedness;
issuance of stock; dissolution; restricted payments; transactions with
affiliates; private acts; and restrictions on transfers, subject for the
avoidance of doubt, in the case of each of the foregoing covenants, to
exceptions (including “baskets”), qualifications and materiality consistent with
the Documentation Principles.   Events of Default:    Nonpayment of principal
when due, nonpayment of interest, fees or other amounts after a grace period
and/or notice consistent with the Documentation Principles; material inaccuracy
of representations and warranties; violation of covenants (subject, in the case
of certain affirmative covenants, to a grace period to be agreed upon); cross
payment default and cross event of default, in each case subject to materiality
thresholds; bankruptcy events; certain ERISA events, subject to materiality
thresholds; material judgments; insurance licenses, subject to a material
adverse effect qualifier; and change of control.   Voting:    Amendments and
waivers with respect to the Credit Documentation shall require the approval of
Lenders (other than defaulting Lenders) holding not less than a majority of the
aggregate amount of the Loans and commitments, except that (a) (i) reductions in
the amount or extensions of the scheduled date of final maturity of any Loan of
any Lender shall require the consent of such Lender, (ii) reductions in the rate
of interest or any fee or extensions of any due date thereof owed to any Lender
shall require the consent of such Lender, (iii) increases in the amount or
extensions of the expiry date of any Lender’s commitment shall require the
consent of such Lender and (iv) modifications to the pro rata provisions of the
Credit Documentation shall require the consent of each Lender directly affected
thereby and (b) the consent of 100% of the Lenders shall be required with
respect to modifications to any of the voting percentages.

 

- 5 -



--------------------------------------------------------------------------------

  Defaulting Lenders:    The Credit Documentation will contain customary
provisions in respect of defaulting Lenders.   Assignments and     
Participations:    The Lenders shall be permitted to assign (other than to the
Borrower, its affiliates or to any Disqualified Institution (as defined below),
a natural person or to a defaulting Lender) all or a portion of their Loans and
commitments with the consent (which consent, following the Funding Date, shall
not be unreasonably withheld or delayed) of (a) the Borrower, provided that,
following the Funding Date, such consent shall not be required if (i) the
assignee is a Lender, an affiliate of a Lender or an approved fund or a
Permitted Assignee or (ii) an event of default under the Credit Documentation
has occurred and is continuing, and (b) the Administrative Agent, unless a Loan
is being assigned to an existing Lender, an affiliate thereof or an approved
fund. In the case of partial assignments (other than to another Lender or to an
affiliate of a Lender), the minimum assignment amount shall be $10,000,000,
unless otherwise agreed by the Borrower (unless, following the Funding Date, an
event of default has occurred and is continuing) and the Administrative Agent.
Following the Funding Date, if the consent of the Borrower is required in
connection with any assignment, it shall be deemed to have provided such consent
unless it has notified the Administrative Agent of its refusal to give such
consent within ten (10) business days of receiving written request for its
consent to such assignment.      The Lenders shall also be permitted to sell
participations in their Loans (except to a Disqualified Institution or a natural
person). Participants shall have the same (but no greater) benefits as the
Lenders with respect to yield protection and increased cost provisions. Voting
rights of participants shall be limited to those matters with respect to which
the affirmative vote of the specific Lender from which it purchased its
participation would be required as described under “Voting” above.      Pledges
of Loans in accordance with applicable law shall be permitted without
restriction. Promissory notes shall be issued under the Facility only upon
request.      “Disqualified Institutions” shall mean (i) those banks, financial
institutions or other persons separately identified in writing by the Borrower
prior to the date hereof, (ii) bona fide competitors of the Borrower or its
subsidiaries identified in writing by the Borrower from time to time or (iii) in
the case of clauses (i) and (ii), affiliates of any such person. The Credit
Documentation shall contain provisions on terms to be agreed (i) providing that
the Administrative Agent shall not have any liability for monitoring or ensuring
compliance with provisions relating to Disqualified Institutions, (ii) giving
assignors and assignees access to the list of Disqualified Institutions and
(iii) requiring assignees to make a representation that it is not a Disqualified
Institution, and allowing the Administrative Agent and assigning lender to rely
on such representation.

 

- 6 -



--------------------------------------------------------------------------------

  Yield Protection:    The Credit Documentation shall contain customary
provisions (a) protecting the Lenders against increased costs or loss of yield
resulting from changes in reserve, tax, capital adequacy and other requirements
of law (provided, that for the purposes of determining a change in law, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and Basel III, and all
requests, rules, guidelines or directives promulgated under, or issued in
connection with, either of the foregoing, shall be deemed to have been
introduced or adopted after the date of the Credit Documentation, regardless of
the date enacted, adopted or issued) and from changes in withholding or other
taxes (other than franchise or income taxes); provided that with respect to
increased costs or capital adequacy, any such Lender shall only be entitled to
seek such additional amounts if such Lender is generally seeking the payment of
similar additional amounts from similarly situated borrowers in comparable
credit facilities and (b) indemnifying the Lenders for “breakage costs” incurred
in connection with, among other things, any payment or prepayment of, or failure
to borrow, a LIBOR Loan (as defined in Annex I) on a day other than the last day
of an interest period with respect thereto.  

Expenses and

Indemnification:

  

 

The Borrower shall pay all reasonable and documented out-of-pocket expenses of
the Administrative Agent and the Arranger associated with the syndication of the
Facility and the preparation, execution and delivery of the Credit Documentation
as provided in the Commitment Letter. The Borrower shall pay (a) all reasonable
and documented out-of-pocket expenses of the Administrative Agent in connection
with the administration of the Credit Documentation and any amendment or waiver
with respect thereto (including, without limitation, the reasonable fees,
disbursements and other charges of one counsel) and (b) all reasonable and
documented out-of-pocket expenses of the Administrative Agent and the Lenders
(including, without limitation, the fees, disbursements and other charges of one
counsel for the Administrative Agent and all Lenders and, if reasonably
required, one local counsel to all such persons as necessary in each appropriate
jurisdiction and, solely in the case of a conflict of interest, one additional
counsel to the affected persons taken as a whole in each applicable
jurisdiction) in connection with the enforcement of the Credit Documentation.

     The Administrative Agent, the Arranger and the Lenders (and their
affiliates and their respective officers, directors, employees, advisors and
agents) will be indemnified and held harmless against, any loss, liability or
claim incurred in respect of the financing contemplated hereby or the use or the
proposed use of proceeds thereof, and will be reimbursed by the Borrower within
30 days of written demand for any reasonable and documented out-of-pocket
expenses incurred in connection with investigating

 

- 7 -



--------------------------------------------------------------------------------

     or defending any such Proceeding, including, the reasonable fees and
expenses of one outside counsel to all such indemnified persons taken as a
whole, if reasonably required one local counsel to all such indemnified parties
as necessary in each appropriate jurisdiction and, solely in the case of a
conflict of interest, one additional counsel to the affected indemnified persons
taken as a whole in each applicable jurisdiction, provided that the foregoing
indemnity will not, as to any indemnified person, apply to losses, claims,
damages, liabilities or related expenses to the extent (i) and for so long as,
they are found by a final judgment of the highest court of competent
jurisdiction to have considered such matter to arise from the willful
misconduct, bad faith or gross negligence of such indemnified person or its
affiliates or from the material breach of the Credit Documentation by such
indemnified person or its affiliates or (ii) they arise from any dispute solely
among indemnified persons and not arising from any act or omission by the
Borrower, the Target Business or any of their affiliates, except to the extent
an indemnified person was acting in its capacity as Administrative Agent,
Arranger or other similar role.   Governing Law and Forum:    New York; provided
however, that, on or prior to the Closing Date, the interpretation of the
definition of “Combined Material Adverse Effect” shall be governed by, and
construed in accordance with, the laws of the State of Delaware; provided
further, however, that, if a Merger Agreement is entered into and pursuant to
such Merger Agreement the laws of a jurisdiction other than the State of
Delaware would govern the interpretation of any definition therein of “Material
Adverse Effect” or of any similar term, then the law of such jurisdiction shall
govern the interpretation of the definitions of “Combined Material Adverse
Effect” and “Merger Agreement Representations” to the extent satisfactory to the
Arranger at or prior to the time such Merger Agreement is executed (it being
understood that the laws of Bermuda and the laws of the State of New York are
satisfactory to the Arranger). Each party to the Credit Documentation will waive
the right to trial by jury and will consent to the exclusive jurisdiction of the
state and federal courts located in The Borough of Manhattan, The City of New
York.        Counsel to the      Administrative Agent and the Arranger:   

 

Davis Polk & Wardwell LLP.

 

- 8 -



--------------------------------------------------------------------------------

Annex I

Interest and Certain Fees

 

Interest Rate Options:    The Borrower may elect that the Loans bear interest at
a rate per annum equal to:   

(i)     the ABR plus the Applicable Margin; or

  

(ii)    the Adjusted LIBO Rate plus the Applicable Margin.

   As used herein:    “ABR” means, for any day, a fluctuating rate per annum
equal to the highest of (i) the federal funds effective rate from time to time
plus 0.50%, (ii) the rate of interest per annum from time to time published in
the “Money Rates” section of The Wall Street Journal as being the “Prime Lending
Rate” or, if more than one rate is published as the Prime Lending Rate, then the
highest of such rates (the “Prime Rate”) (each change in the Prime Rate to be
effective as of the date of publication in The Wall Street Journal of a “Prime
Lending Rate” that is different from that published on the preceding domestic
business day); provided, that in the event that The Wall Street Journal shall,
for any reason, fail or cease to publish the Prime Lending Rate, the
Administrative Agent shall choose a reasonably comparable index or source to use
as the basis for the Prime Lending Rate and (iii) the one month Adjusted LIBO
Rate plus 1.00%. Each change in any interest rate provided for herein based upon
the ABR resulting from a change in the Prime Lending Rate, the federal funds
effective rate or the Adjusted LIBO Rate shall take effect at the time of such
change in the Prime Lending Rate, the federal funds effective rate, or the
Adjusted LIBO Rate, respectively.    “Adjusted LIBO Rate” means the LIBO Rate,
as adjusted for statutory reserve requirements for eurocurrency liabilities (if
any).    “Applicable Margin” means a percentage determined in accordance with
the pricing grid attached hereto as Annex I-A (the “Pricing Grid”).    “LIBO
Rate” means the rate for eurodollar deposits in the London interbank market for
a period of one, two, three or six months, in each case as selected by the
Borrower, appearing on Page LIBOR01 of the Bloomberg screen. Interest Payment
Dates:    In the case of Loans bearing interest based upon the ABR (“ABR
Loans”), quarterly in arrears on the last business day of each March, June,
September and December.    In the case of Loans bearing interest based upon the
Adjusted LIBO Rate (“LIBOR Loans”), on the last day of each relevant



--------------------------------------------------------------------------------

   interest period and, in the case of any interest period longer than three
months, on each successive date three months after the first day of such
interest period. Commitment Fees:    The Borrower shall pay, or cause to be
paid, commitment fees (the “Commitment Fees”) to each Lender under the Facility
calculated at a rate per annum equal to 0.20% (increasing to 0.30% from December
31, 2014) on the daily average undrawn commitments of such Lender under the
Facility, accruing during the period commencing on the later of (i) the date
that is 60 days following the date of the Commitment Letter and (ii) the date of
execution of the credit agreement for the Facility, payable quarterly in arrears
and upon repayment or termination of the Facility. Duration Fees:    The
Borrower shall pay, or cause to be paid, duration fees (the “Duration Fees”) for
the account of each Lender in amounts equal to the percentage as determined in
accordance with the grid below, of the principal amount of the Loan of such
Lender outstanding at the close of business, New York City time, on each date
set forth in the grid below, payable on each such date:

 

Duration Fee   90 days after the
Funding Date     180 days after the
Funding Date     270 days after the
Funding Date     0.50 %      0.75 %      1.00 % 

 

Default Rate:    A rate per annum equal to (i) in the case of overdue principal
of any Loan, 2% above the rate otherwise applicable thereto or (ii) in the case
of any other overdue amount, 2% above the rate applicable to ABR Loans, with
such interest being payable on demand. Rate and Fee Basis:    All per annum
rates shall be calculated on the basis of a year of 360 days (or 365/366 days,
in the case of ABR Loans the interest rate payable on which is then based on the
Prime Rate) for actual days elapsed.

 

- 2 -



--------------------------------------------------------------------------------

Annex I-A

PROJECT SAIL

Pricing Grid

 

Borrower’s Index Debt Rating (S&P or
Moody’s)

   Applicable Margin      Funding Date through
89 days after Funding
Date      90 days after Funding
Date through 179
days after Funding
Date      180 days after
Funding Date through
269 days after
Funding Date      270 days after
Funding Date and
thereafter      ABR
Loans      LIBOR
Loans      ABR
Loans      LIBOR
Loans      ABR
Loans      LIBOR
Loans      ABR
Loans      LIBOR
Loans  

Rating Level 1: BBB+ / Baa1

     50.0 bps         150.0 bps         75.0 bps         175.0 bps        
100 bps         200 bps         150.0 bps         250.0 bps   

Rating Level 2: BBB / Baa2

     62.5 bps         162.5 bps         87.5 bps         187.5 bps        
112.5 bps         212.5 bps         162.5 bps         262.5 bps   

Rating Level 3: BBB- / Baa3

     75.0 bps         175.0 bps         100.0 bps         200.0 bps        
125.0 bps         225.0 bps         175.0 bps         275.0 bps   

Rating Level 4: < BBB- / Baa3

     125.0 bps         225.0 bps         150.0 bps         250.0 bps        
175.0 bps         275.0 bps         225.0 bps         325.0 bps   

In the event of a split rating, the higher rating shall apply, except that in
the event of a split rating of more than one level, the applicable rating shall
be one level below the higher rating. In the event that debt ratings are no
longer in effect, the pricing will be determined based on Rating Level 4.



--------------------------------------------------------------------------------

Exhibit B

PROJECT SAIL

364-DAY SENIOR UNSECURED BRIDGE TERM LOAN FACILITY

Conditions Precedent to Availability of Loans

Capitalized terms used herein and not defined herein shall have the same meaning
as specified with respect thereto in the Commitment Letter to which this Exhibit
B is attached.

The extension of credit under the Facility on the Closing Date shall be
conditioned upon satisfaction of the following conditions precedent on or before
the Commitment Termination Date:

1. In the case of a Two-Step Acquisition: (a) the definitive documents to be
filed with the Securities and Exchange Commission with respect to the
commencement of the Offer (the “Offer Documents”) shall have been delivered to
the Arranger prior to the commencement of the Offer (or, in the case of any
amendments, supplements or other modifications that are subsequently filed,
prior to the filing thereof) and the terms and conditions thereof shall be in
form and substance reasonably satisfactory to the Arranger, it being understood
that the terms and conditions set forth in the May 29, 2014 draft Form S-4 and
the exhibits thereto provided to the Arranger on May 31, 2014 (as modified to
describe certain arrangements with certain equity investors pursuant to an
agreement dated as of June 2, 2014 disclosed to the Arranger prior to the date
of the Commitment Letter) (the “Signing Date S-4”) is in form and substance
reasonably satisfactory to the Arranger, (b) the conditions in the Offer
Documents with respect to (i) approval of the shareholders of the Borrower,
(ii) effectiveness of the registration statement with respect to the Offer
Documents under the Securities Act of 1933, as amended, (iii) listing of the
shares of the Borrower to be issued to shareholders of the Target on the New
York Stock Exchange, (iv) redemption of the rights issued pursuant to the
Target’s shareholder rights plan (or the rendering of such rights as being
inapplicable to the Acquisition) and (v) regulatory approvals shall not have
been altered, amended or otherwise changed or supplemented, or consent
thereunder granted, in any case in a manner that is materially adverse to the
Arranger or the Lenders, without the prior written consent of the Arranger, not
to be unreasonably withheld, delayed or conditioned, (c) there shall have been
no (A) increase in the cash component of the aggregate consideration payable
with respect to the Target Shares (the “Acquisition Consideration”) above a
level previously agreed between the Borrower and the Arranger or (B) reduction
in the minimum tender condition, in each case without the prior written consent
of the Arranger, (d) there shall have been no reduction in the aggregate
consideration payable in connection with the Acquisition in excess of 10%
without the prior written consent of the Arranger, unless the commitments under
the Facility are reduced by an amount equal to 40% of the amount of any such
reduction in the aggregate consideration, (e) the Offer shall have been
consummated substantially concurrently with the funding of the Facility in
accordance in all material respects with material applicable laws and with the
Offer Documents, (f) the Borrower shall have delivered notice in writing to the
Arranger that (i) it intends to consummate the acquisition of the Target Shares
not acquired in the Offer under Section 102 or Section 103 of the Bermuda
Companies Act as soon as practicable following consummation of the Offer,
confirming in such notice that it has received sufficient acceptances in the
Offer to effect such acquisition and it is not aware of any legal or other
impediment to the consummation of such acquisition or (ii) it intends to
consummate the Second-Step Merger as soon as practicable following the
consummation of the Offer, confirming in such notice that it has received
sufficient acceptances in the Offer to approve the Second-Step Merger and that
it is not aware of any legal or other impediment to the consummation of the
Second-Step Merger; and (g) in the case of a Negotiated Transaction, the
condition in Section 2(a) below shall have been satisfied.

2. In the case of a One-Step Merger: (a) Borrower and Target shall have entered
into the Merger Agreement and delivered an executed copy thereof to the Arranger
prior to the Closing Date and the terms and conditions thereof and documentation
related thereto shall be customary for transactions of this type and the
Arranger shall have been given a reasonable opportunity to review and comment
thereon, provided that (i) the provisions (x) giving the Arranger and the
Lenders the benefit of certain



--------------------------------------------------------------------------------

lender protective provisions commonly known as “Xerox” provisions, such as, with
respect to the Facility, exclusive New York forum, waiver of jury trial,
limitation on damages, waiver of claims not based in contract, making the
Arranger and Lenders third-party beneficiaries of the foregoing, and no
amendment of the foregoing without the written consent of the Arranger and the
Lenders and (y) obligating Target to use commercially reasonable efforts to
assist with the financing under the Facility shall in each case be reasonably
satisfactory to the Arranger, (ii) the Merger Agreement shall contain the
conditions precedent referred to in Section 1(b) above (to the extent applicable
to a One-Step Merger), unless otherwise consented to by the Arranger (such
consent not be unreasonably withheld, delayed or conditioned), (iii) the cash
component of the Acquisition Consideration shall not exceed the level previously
agreed between the Borrower and the Arranger, without the prior written consent
of the Arranger, and (iv) the aggregate consideration payable in connection with
the Acquisition shall not be less than 10% below the amount contemplated by the
Signing Date S-4 unless the commitments under the Facility are reduced by an
amount equal to 40% of the amount of any such reduction in the aggregate
consideration, without the prior written consent of the Arranger, (b) the Merger
Agreement and the documentation relating thereto shall not have been altered,
amended or otherwise changed or supplemented, or any consent thereunder granted,
(x) in a manner that is materially adverse to the Arranger or the Lenders, in
each case without the prior written consent of the Arranger, not to be
unreasonably withheld, delayed or conditioned, (y) to increase the cash
component of the Acquisition Consideration above a level previously agreed
between the Borrower and the Arranger without the prior written consent of the
Arranger, or (z) to reduce the aggregate consideration payable in connection
with the Acquisition by an amount in excess of 10% above the amount contemplated
by the Signing Date S-4 unless the commitments under the Facility are reduced by
an amount equal to 40% of the amount of any such reduction in the aggregate
consideration without the prior written consent of the Arranger and (c) the
One-Step Merger shall be consummated substantially contemporaneously with the
borrowing under the Facility in accordance in all material respects with all
material applicable laws and with the terms described in the Merger Agreement.

3. In the case of a Scheme: (a) the definitive documents with respect to the
Scheme (the “Scheme Documents”) and the terms and conditions thereof shall
conform to the requirements of Bermuda law with respect to Schemes of
Arrangement in Bermuda taking into account the unsolicited nature of the Scheme,
(b) the Scheme Documents shall not have been altered, amended or otherwise
changed or supplemented, or consent thereunder granted (x) in a manner that is
materially adverse to the Arranger or the Lenders, in each case without the
prior written consent of the Arranger, not to be unreasonably withheld, delayed
or conditioned, (y) to increase the cash component of the Acquisition
Consideration above a level previously agreed between the Borrower and the
Arranger without the prior written consent of the Arranger and (z) to reduce the
aggregate consideration payable in connection with the Acquisition in excess of
10% (unless the commitments under the Facility are reduced by an amount equal to
40% of any such reduction in the aggregate consideration) without the prior
written consent of the Arranger, (c) the approval of the Target shall have been
obtained in a manner consistent with the directions of the Supreme Court of
Bermuda and the Supreme Court of Bermuda shall have sanctioned the Scheme and
(d) the Scheme shall become effective by the delivery of the order sanctioning
the Scheme to the Registrar of Companies of Bermuda substantially
contemporaneously with the borrowing under the Facility in accordance with
applicable law and the Scheme Documents (and written evidence thereof shall have
been delivered to the Arranger).

4. There not occurring since December 31, 2013 any circumstance, change,
occurrence, fact, condition, development or effect (other than any circumstance,
change, occurrence, fact, condition, development or effect that has been
disclosed prior to the date hereof in the most recent public filing on Form
10-K, the most recent public filing on Form 10-Q, or any public filing on Form
8-K after December 31, 2013, of the Borrower or Target, as applicable (excluding
any disclosure contained in any section entitled “Risk Factors” “Forward-Looking
Statements” or “Cautionary Statement Regarding Forward-Looking Statements”
except to the extent any such disclosure is also contained in any other section
of

 

- 2 -



--------------------------------------------------------------------------------

such filing on Form 10-K, Form 10-Q or 8-K)) that, individually or in the
aggregate, has had or would reasonably be expected to have a Combined Material
Adverse Effect. “Combined Material Adverse Effect” means a material adverse
effect on the financial condition, business, operations or results of operations
of the Borrower, the Target and their respective subsidiaries, taken as a whole;
provided that none of the following, and no circumstance, change, occurrence,
fact, condition, development or effect to the extent caused or resulting from
the following, shall constitute or be taken into account, individually or in the
aggregate, in determining whether a Combined Material Adverse Effect has
occurred: (1) changes or developments in the economy, credit, securities or
capital markets or legislative, regulatory or political conditions generally in
the United States, Bermuda or any other jurisdiction in which the Borrower, the
Target or any of their respective subsidiaries operates or United States,
Bermuda or global financial markets; (2) changes, circumstances, occurrences,
facts, conditions, developments or events generally affecting the property
catastrophe and property casualty insurance and reinsurance industries in the
geographic areas in which the Borrower, the Target or any of their respective
subsidiaries operate or underwrite insurance or reinsurance; (3) changes,
circumstances, occurrences, facts, conditions, developments or events resulting
in liabilities under property catastrophe and property casualty insurance and
reinsurance agreements to which the Borrower, the Target or any of their
respective subsidiaries is a party, including any effects resulting from any
earthquake, hurricane, tornado, windstorm, flood, drought, volcano, pandemic,
tsunami, terrorist act, act of war or other natural or man-made disaster;
(4) the commencement, occurrence or continuation of any war or armed
hostilities; (5) changes in any applicable law, statute, ordinance, common law,
arbitration award, or any rule, regulation, judgment, order, writ, injunction,
decree, agency requirement or published interpretation of any governmental or
regulatory authority; (6) changes in generally accepted accounting principles or
in statutory accounting principles (or local equivalents in the applicable
jurisdiction) (or authoritative interpretations thereof), including accounting
and financial reporting pronouncements by the United States Securities and
Exchange Commission, the National Association of Insurance Commissioners and the
Financial Accounting Standards Board; (7) any change or announcement of a
potential or prospective change in the Borrower’s, the Target’s or any of their
respective subsidiaries’ credit, financial strength or claims paying rating or
A.M. Best & Company rating or the ratings of any of the Borrower’s, the Target’s
or any of their respective subsidiaries’ businesses or securities;
(8) suspension in trading or a change in the trading prices or volume of shares
of the Borrower common shares or the Target common shares or any other
securities of the Borrower or the Target or any of their respective
subsidiaries; or (9) the failure to meet any internal or published revenue,
earnings or other projections, forecasts or predictions for any period ending
after the date hereof, except (A) that in the case of the foregoing clauses (7),
(8) and (9), such exceptions shall not prevent or otherwise affect a
determination that any changes, state of facts, circumstances or events
underlying a failure described in any such clause has resulted in, or
contributed to, a material adverse effect on the Borrower, the Target and their
respective subsidiaries, taken as a whole, and (B) in the case of the foregoing
clauses (1), (2), (4), (5) or (6), to the extent those changes, state of facts,
circumstances or events have a materially disproportionate adverse effect on the
Borrower, the Target and their respective subsidiaries, taken as a whole,
relative to other similarly situated persons in the property catastrophe and
property casualty insurance and reinsurance industries in similar geographic
areas to those in which the Borrower, the Target and their respective
subsidiaries operate or underwrite insurance or reinsurance (in which case only
the incremental disproportionate adverse effect or effects may be taken into
account in determining whether or not a Combined Material Adverse Effect has
occurred).

5. (a) The rating for the Borrower’s senior unsecured long-term indebtedness for
borrowed money, taking into account the Transactions, shall be at least (i) Baa3
(with stable outlook) from Moody’s and (ii) BBB- (with stable outlook) from S&P,
(b) the rating for the Borrower’s financial strength, taking into account the
Transactions, shall be at least (i) A- (with stable outlook) from S&P and
(ii) A- (with stable outlook) from A.M. Best and (c) except in the case of a
Negotiated Transaction, the consolidated tangible net worth of the Borrower and
its subsidiaries, pro forma for the Transactions, shall not be less than $3.9
billion (which, with respect to Target, will be calculated based on publicly
available information of Target).

 

- 3 -



--------------------------------------------------------------------------------

6. The Arranger shall have received (i) audited consolidated balance sheets and
related statements of income, shareholders’ equity and cash flows of the
Borrower and its subsidiaries for the three most recent years ended on or prior
to the date that is 90 days prior to the Closing Date, and unaudited
consolidated balance sheets and related statements of income, shareholders’
equity and cash flows of the Borrower and its subsidiaries for each subsequent
fiscal quarter ended at least 40 days prior to the Closing Date, in each case
prepared in conformity with U.S. GAAP; (ii) audited consolidated annual
financial statements of the Target Business, as well as unaudited interim
consolidated financial statements (which shall have been reviewed by the
independent accountants for the Target Business as provided in Statement on
Auditing Standards No. 100) prepared in accordance with U.S. GAAP; provided that
if a Merger Agreement has not been signed prior to the Closing Date, the
financial statements referred to in this clause (ii) shall only be required to
be delivered to the extent publicly available; and (iii) customary pro forma
financial statements, which in each case (subject to Rule 409 under the
Securities Act of 1933, as amended) meet the requirements of Regulation S-X
under the Securities Act of 1933, as amended, and all other accounting rules and
regulations of the SEC promulgated thereunder and required to be included in a
Registration Statement under such Act of Form S-1; provided that if a Merger
Agreement has not been signed prior to the Closing Date, the pro forma financial
statements referred to in this clause (iii) may be prepared based on publicly
available information of the Target; provided that if such information in clause
(i) or (ii) above is filed with the SEC and publicly available, such information
shall be deemed to have been delivered to the Arranger.

7. The Lenders, the Administrative Agent, the Commitment Parties and the
Arranger shall have received all fees required to be paid pursuant to the Fee
Letter, and all expenses to be paid or reimbursed pursuant to the Commitment
Letter and for which invoices have been presented at least 3 business days prior
to the Funding Date, on or before the Funding Date.

8. The Lenders shall have received such customary legal opinions from such
counsel to the Borrower as may be reasonably required by the Administrative
Agent, corporate organizational documents, good standing and officer
certificates, a certificate from the chief financial officer of the Borrower as
to the solvency of the Borrower as of the Funding Date in the form of Annex I to
this Exhibit B, a customary certificate of such chief financial officer
demonstrating compliance with the financial covenants contained in the Credit
Documentation on a pro forma basis for the Transactions, board of director
resolutions, a borrowing notice, and if requested at least 10 business days
prior to the Funding Date with respect to PATRIOT Act and related compliance,
information in response thereto to be delivered at least 3 business days prior
to the Funding Date, in each case as is customary for transactions of this type
and reasonably satisfactory to the Administrative Agent.

9. There shall exist under the Credit Documentation at the time of or after
giving effect to the extensions of credit under the Facility on the Funding Date
no (a) negative covenant default relating to indebtedness, liens, restricted
payments, Private Acts (as defined in the Existing Credit Agreement) (to the
extent any such Private Act is materially adverse to the Lenders), merger or
consolidation of the Borrower (other than the Acquisition), or sale of all or
substantially all of the assets of the Borrower, (b) financial covenant default,
(c) cross acceleration (to the extent it constitutes a Material Adverse Effect
(as defined in the Credit Documentation)), (d) payment default (after all
applicable grace periods have expired) and (e) bankruptcy event of default as
set forth in Borrower’s Existing Credit Agreement. The Specified Representations
shall be true and correct in all material respects and the Merger Agreement
Representations, if any, shall be true and correct in all material respects, in
each case on the Closing Date after giving effect to the Transactions. For
purposes hereof, “Specified Representations” means the representations and
warranties of the Borrower relating to (a) corporate existence, power and
authority, in each case as they relate to entering into and performance of the
relevant Credit Documentation by the Borrower, (b) the authorization, execution,
delivery and enforceability of the Credit Documentation, in each case as they
relate to entering into and performance of the relevant Credit Documentation by
the

 

- 4 -



--------------------------------------------------------------------------------

Borrower, (c) no conflicts of the Credit Documentation with (i) organizational
documents of the Borrower, (ii) the Existing Credit Agreement or Borrower’s
existing indentures and (iii) any applicable law or order of any court or
governmental authority or any material debt obligations of the Borrower not
referenced in clause (ii) (in the case of this clause (iii), to the extent it
would not have a material adverse effect on the Borrower and its subsidiaries
taken as a whole), (d) solvency as of the Funding Date of the Borrower and its
Subsidiaries (other than Target and its Subsidiaries), (e) Federal Reserve
margin regulations, (f) the Investment Company Act, and (g) OFAC. For the
avoidance of doubt, no representations or warranties shall be made as to or by
the Target except to the extent of the Merger Agreement Representations if a
Merger Agreement is entered into prior to the Closing Date.

 

- 5 -



--------------------------------------------------------------------------------

Annex I

To Exhibit B

ENDURANCE SPECIALTY HOLDINGS LTD.

SOLVENCY CERTIFICATE

Date:             , 201  

This Solvency Certificate is delivered pursuant to Section [    ] of the Credit
Agreement dated as of [            ], 201   (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Endurance Specialty Holdings Ltd., a Bermuda exempted company
(the “Borrower”), the Lenders party thereto from time to time, Morgan Stanley
Senior Funding Inc., as administrative agent, and certain other parties thereto.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The undersigned Chief Financial Officer of the Borrower hereby certifies, solely
in his capacity as an officer of the Borrower and not individually, to the best
of his knowledge, as follows:

1. As of the date hereof, immediately after giving effect to the [Transactions],
on and as of such date the Borrower and its Subsidiaries (other than the Target
and its subsidiaries) on a consolidated basis will be able to pay their debts
and liabilities, direct, subordinated, contingent, prospective or otherwise, as
such debts and liabilities become due.

2. As of the date hereof, the Borrower and its Subsidiaries (other than the
Target and its subsidiaries) on a consolidated basis do not intend to incur
debts beyond their ability to pay such debts as they mature, taking into account
the timing and amounts of cash to be received by the Borrower and such
Subsidiaries and the timing and amounts of cash to be payable on or in respect
of Indebtedness of the Borrower and such Subsidiaries.

[Remainder of this page left intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

ENDURANCE SPECIALTY HOLDINGS LTD. By:  

 

  Name:   Title:

[Signature page to the Solvency Certificate]